Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99(j)(2) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm We consent to the references to our firm under the captions Financial Highlights and Independent Registered Public Accounting Firm in each Prospectus and Independent Registered Public Accounting Firm in the Statement of Additional Information in Post-Effective Amendment No. 79 to the Registration Statement (Form N-1A, No. 002-97596) of Van Eck Funds and to the incorporation by reference of our report dated February 27, 2009 on
